
	
		II
		111th CONGRESS
		1st Session
		S. 560
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Reid (for
			 Mr. Kennedy (for himself,
			 Mr. Harkin, Mr.
			 Dodd, Ms. Mikulski,
			 Mrs. Murray, Mr. Reed, Mr.
			 Sanders, Mr. Brown,
			 Mr. Casey, Mr.
			 Merkley, Mr. Byrd,
			 Mr. Inouye, Mr.
			 Leahy, Mr. Levin,
			 Mr. Kerry, Mr.
			 Rockefeller, Mr. Reid,
			 Mr. Lieberman, Mr. Akaka, Mrs.
			 Boxer, Mr. Feingold,
			 Mr. Wyden, Mr.
			 Durbin, Mr. Johnson,
			 Mr. Schumer, Mr. Nelson of Florida, Mr.
			 Carper, Ms. Stabenow,
			 Ms. Cantwell, Mr. Lautenberg, Mr.
			 Menendez, Mr. Cardin,
			 Ms. Klobuchar, Mr. Whitehouse, Mr. Udall
			 of New Mexico, Mrs. Shaheen,
			 Mr. Begich, Mr.
			 Burris, Mr. Kaufman, and
			 Mrs. Gillibrand)) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National Labor Relations Act
		  to establish an efficient system to enable employees to form, join, or assist
		  labor organizations, to provide for mandatory injunctions for unfair labor
		  practices during organizing efforts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Free Choice Act of
			 2009.
		2.Streamlining union certification
			(a)In generalSection 9(c) of the National Labor
			 Relations Act (29 U.S.C. 159(c)) is amended by adding at the end the
			 following:
				
					(6)Notwithstanding any other provision of this
				section, whenever a petition shall have been filed by an employee or group of
				employees or any individual or labor organization acting in their behalf
				alleging that a majority of employees in a unit appropriate for the purposes of
				collective bargaining wish to be represented by an individual or labor
				organization for such purposes, the Board shall investigate the petition. If
				the Board finds that a majority of the employees in a unit appropriate for
				bargaining has signed valid authorizations designating the individual or labor
				organization specified in the petition as their bargaining representative and
				that no other individual or labor organization is currently certified or
				recognized as the exclusive representative of any of the employees in the unit,
				the Board shall not direct an election but shall certify the individual or
				labor organization as the representative described in subsection (a).
					(7)The Board shall develop guidelines and
				procedures for the designation by employees of a bargaining representative in
				the manner described in paragraph (6). Such guidelines and procedures shall
				include—
						(A)model collective bargaining authorization
				language that may be used for purposes of making the designations described in
				paragraph (6); and
						(B)procedures to be used by the Board to
				establish the validity of signed authorizations designating bargaining
				representatives.
						.
			(b)Conforming amendments
				(1)National labor relations
			 BoardSection 3(b) of the
			 National Labor Relations Act (29 U.S.C. 153(b)) is amended, in the second
			 sentence—
					(A)by striking and to and
			 inserting to; and
					(B)by striking and certify the results
			 thereof, and inserting , and to issue certifications as provided
			 for in that section,.
					(2)Unfair labor practicesSection 8(b) of the National Labor
			 Relations Act (29 U.S.C. 158(b)) is amended—
					(A)in paragraph (7)(B) by striking ,
			 or and inserting or a petition has been filed under section
			 9(c)(6), or; and
					(B)in paragraph (7)(C) by striking when
			 such a petition has been filed and inserting when such a
			 petition other than a petition under section 9(c)(6) has been
			 filed.
					3.Facilitating initial collective bargaining
			 agreementsSection 8 of the
			 National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end
			 the following:
			
				(h)Whenever collective bargaining is for the
				purpose of establishing an initial agreement following certification or
				recognition, the provisions of subsection (d) shall be modified as
				follows:
					(1)Not later than 10 days after receiving a
				written request for collective bargaining from an individual or labor
				organization that has been newly organized or certified as a representative as
				defined in section 9(a), or within such further period as the parties agree
				upon, the parties shall meet and commence to bargain collectively and shall
				make every reasonable effort to conclude and sign a collective bargaining
				agreement.
					(2)If after the expiration of the 90-day
				period beginning on the date on which bargaining is commenced, or such
				additional period as the parties may agree upon, the parties have failed to
				reach an agreement, either party may notify the Federal Mediation and
				Conciliation Service of the existence of a dispute and request mediation.
				Whenever such a request is received, it shall be the duty of the Service
				promptly to put itself in communication with the parties and to use its best
				efforts, by mediation and conciliation, to bring them to agreement.
					(3)If after the expiration of the 30-day
				period beginning on the date on which the request for mediation is made under
				paragraph (2), or such additional period as the parties may agree upon, the
				Service is not able to bring the parties to agreement by conciliation, the
				Service shall refer the dispute to an arbitration board established in
				accordance with such regulations as may be prescribed by the Service. The
				arbitration panel shall render a decision settling the dispute and such
				decision shall be binding upon the parties for a period of 2 years, unless
				amended during such period by written consent of the
				parties.
					.
		4.Strengthening enforcement
			(a)Injunctions against unfair labor practices
			 during organizing drives
				(1)In generalSection 10(l) of the National Labor
			 Relations Act (29 U.S.C. 160(l)) is amended—
					(A)in the second sentence, by striking
			 If, after such and inserting the following:
						
							(2)If, after
				such
							;
				and
					(B)by striking the first sentence and
			 inserting the following:
						
							(1)Whenever it is charged—
								(A)that any employer—
									(i)discharged or otherwise discriminated
				against an employee in violation of subsection (a)(3) of section 8;
									(ii)threatened to discharge or to otherwise
				discriminate against an employee in violation of subsection (a)(1) of section
				8; or
									(iii)engaged in any other unfair labor practice
				within the meaning of subsection (a)(1) that significantly interferes with,
				restrains, or coerces employees in the exercise of the rights guaranteed in
				section 7;
									while employees of that employer
				were seeking representation by a labor organization or during the period after
				a labor organization was recognized as a representative defined in section 9(a)
				until the first collective bargaining contract is entered into between the
				employer and the representative; or(B)that any person has engaged in an unfair
				labor practice within the meaning of subparagraph (A), (B), or (C) of section
				8(b)(4), section 8(e), or section 8(b)(7);
								the preliminary investigation of such
				charge shall be made forthwith and given priority over all other cases except
				cases of like character in the office where it is filed or to which it is
				referred..
					(2)Conforming amendmentSection 10(m) of the National Labor
			 Relations Act (29 U.S.C. 160(m)) is amended by inserting under
			 circumstances not subject to section 10(l) after section
			 8.
				(b)Remedies for violations
				(1)BackpaySection 10(c) of the National Labor
			 Relations Act (29
			 U.S.C. 160(c)) is amended by striking And
			 provided further, and inserting Provided
			 further, That if the Board finds that an employer has discriminated
			 against an employee in violation of subsection (a)(3) of section 8 while
			 employees of the employer were seeking representation by a labor organization,
			 or during the period after a labor organization was recognized as a
			 representative defined in subsection (a) of section 9 until the first
			 collective bargaining contract was entered into between the employer and the
			 representative, the Board in such order shall award the employee back pay and,
			 in addition, 2 times that amount as liquidated damages: Provided
			 further,.
				(2)Civil penaltiesSection 12 of the National Labor Relations
			 Act (29 U.S.C. 162) is amended—
					(A)by striking Any and
			 inserting (a) Any; and
					(B)by adding at the end the following:
						
							(b)Any employer who willfully or repeatedly
				commits any unfair labor practice within the meaning of subsections (a)(1) or
				(a)(3) of section 8 while employees of the employer are seeking representation
				by a labor organization or during the period after a labor organization has
				been recognized as a representative defined in subsection (a) of section 9
				until the first collective bargaining contract is entered into between the
				employer and the representative shall, in addition to any make-whole remedy
				ordered, be subject to a civil penalty of not to exceed $20,000 for each
				violation. In determining the amount of any penalty under this section, the
				Board shall consider the gravity of the unfair labor practice and the impact of
				the unfair labor practice on the charging party, on other persons seeking to
				exercise rights guaranteed by this Act, or on the public
				interest.
							.
					
